UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the registrant o Filed by a party other than the registrant x Check the appropriate box: o Preliminary Proxy Statement. o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)). oDefinitive Proxy Statement. o Definitive Additional Materials. x Soliciting Material Under Rule 14a-12. IMH SECURED LOAN FUND, LLC (Name of Registrant as Specified in Its Charter) THE COMMITTEE TO PROTECT IMH SECURED LOAN FUND LGM CAPITAL PARTNERS LLC G. LOUIS GRAZIADIO III WILLIAM R. LANG TODD A. MIKLES RONALD TUCEK CLIFF RATLIFF (Name of Person(s) Filing Proxy Statement if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-1 1(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: The following was sent by The Committee to Protect IMH Secured Loan Fund to members of IMH Secured Loan Fund, LLC: Attention Members of IMH Secured Loan Fund, LLC Would you vote for a transaction likely to produce more tax on the sale of your equity? Why should you continue to trust the current manager with your investment? Under their watch, the Fund lost over $400,000,000 of stockholders’ equity, yet the manager was paid in excess of $93,000,000 during the period from 2005 through 2009, more than $63,000,000 of which was paid since 2007? Do you think it is right to reward the current manager with approximately $17.9 million worth of equity, given its track record with your investment? Do you really believe an IPO is possible in the near term for a fund with a track record of a 97.7% loan default rate? Are you prepared to lose your redemption rights? Would you vote before you knew all of the facts? The Committee’s consent solicitation offers you an alternative to replace the current manager with a new manager, LGM Capital Partners LLC, who has the experience required to maximize the value of your investment and will work under a fee structure thataligns the fees paid to the new manager with the success of the Fund. STOP, don’t vote. If you already have, you have the right to revoke your consent. LOOK for our consent solicitation materials coming to your mailbox in the near future. LISTEN, join other concerned members on any of the following conference calls to discuss these and other important questions you may have in simple plain English we can all understand. ADDITIONAL INFORMATION The Committee to Protect IMH Secured Loan Fund has made a preliminary filing with the Securities and Exchange Commission of a consent solicitation statement and accompanying consent card to be used to solicit (a) consent revocations from the members of IMH Secured Loan Fund, LLC, with respect to the conversion transactions proposed by the Fund and its current manager and (b) consents from the Fund’s members in support of the removal and replacement of the current manager, Investors Mortgage Holdings Inc., with LGM Capital Partners LLC or its affiliate, as the new manager of the Fund. THE COMMITTEE STRONGLY ADVISES ALL MEMBERS OF THE FUND TO READ THE CONSENT SOLICITATION STATEMENT AS IT BECOMES AVAILABLE BECAUSE IT WILL CONTAIN IMPORTANT INFORMATION. SUCH CONSENT SOLICITATION STATEMENT IS AVAILABLE AT NO CHARGE ON THE SEC'S WEB SITE AT HTTP://WWW.SEC.GOV. IN ADDITION, THE PARTICIPANTS IN THE SOLICITATION WILL PROVIDE COPIES OF THE CONSENT SOLICITATION STATEMENT WITHOUT CHARGE UPON REQUEST. REQUESTS FOR COPIES SHOULD BE DIRECTED TO: Innisfree M&A Incorporated Toll Free: 1-888-750-5834 Banks and Brokerage Firms Call Collect: 1-212-750-5833 The participants in the consent solicitation are LGM Capital Partners LLC, a Delaware limited liability company, and LGM Capital Partners LLC’s members, G. Louis Graziadio III, William R. Lang and Todd A. Mikles, as well as two members of the Fund, Ronald Tucek and Cliff Ratliff.None of the participants has any direct or indirect interests in the matters to be acted upon pursuant to the consent solicitation other than as a member of the Fund or with respect to the proposal to elect and admit LGM Capital Partners LLC or its affiliate as the new manager of the Fund.As of the date hereof, participants collectively own an aggregate of 25 membership units of the Fund, consisting of the following: (1) 20 membership units held by Ronald Tucek, of which LGM Capital Partners LLC owns the economic and beneficial ownership interest in 1 membership unit and (2) 5 membership units held by Cliff Ratliff.More information about the participants and their interests is set forth in the preliminary consent solicitation statement that has been filed by the Committee with the Securities and Exchange Commission.
